Chief Justice Sharswood
delivered the opinion of the- court,
It may be very convenient wherever there is an adverse claimant to an oil well that the court should have power to appoint a receiver to take possession of it and work it for the benefit of the successful litigant. It may be that if the tenant in possession is obstinate and will not give security to dissolve an estrepement, the effect of the execution of the writ- may be, that the entire ter*262ritory will be pumped dry by wells sunk on surrounding property, and thus the value of it be destroyed as to both parties. But will that consideration give a court of equity jurisdiction of a mere ejectment bill, and the power to take possession of the land in controversy ? We think not. The legislature may, perhaps, be competent to give some remedy, taking care to preserve to the defendant his constitutional right of trial by jury. The mere granting of an issue in the discretion of the chancellor is not enough. Eor the courts to assume such a jurisdiction would, we think, be a clear case of judicial legislation.
Decree reversed and bill dismissed with costs.